UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 15 CERTIFICATION AND NOTICE OF TERMINATION OF REGISTRATION UNDER SECTION 12(g) OF THE SECURITIES EXCHANGE ACT OF 1 REPORTS UNDER SECTION 13 AND 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934. Commission File Number 000-08505 BROADVIEW INSTITUTE, INC. (Exact name of registrant as specified in its charter) 8147 Globe Drive Woodbury, Minnesota 55125 (651) 332-8000 (Address, including zip code, and telephone number, including area code, of registrant’s principal executive offices) Common Stock, $0.01 par value (Title of each class of securities covered by this Form) None (Titles of all other classes of securities for which a duty to file reports under section 13(a) or 15(d) remains) Please place an X in the box(es) to designate the appropriate rule provision(s) relied upon to terminate or suspend the duty to file reports: Rule12g-4(a)(1) ☑ Rule12g-4(a)(2) ☐ Rule12h-3(b)(1)(i) ☐ Rule12h-3(b)(1)(ii) ☐ Rule15d-6 ☐ Approximate number of holders of record as of the certification or notice date: One Pursuant to the requirements of the Securities Exchange Act of 1934, Broadview Institute, Inc. has caused this certification/notice to be signed on its behalf by the undersigned duly authorized person. Dated: June 26, 2015 BROADVIEW INSTITUTE , INC. /s/ Kenneth McCarthy Kenneth McCarthy Chief Financial Officer
